                                                                          Case 3:20-cv-08123-JJT Document 31-3 Filed 08/24/20 Page 1 of 1

DATE         SOURCE    INTERVIEWER LENGTH        NOTED                                                                                                                                                                                                                              Link
                                                 TIME(s)         COMMENTS
10/25/2010   YouTube   Santa Fe Radio 19:55      17:58                                                                                                                                                                                                                              https://www.yoYouTube.com/watch?v=48cmOTDkhuQ
                       Cafe                                      17:58: 'you can find that treasure chest, the first one to it can have it'
5/13/2011    YouTube   PBS‐KNME,      28:18:00   9:45            9:45: 'I f you can follow the clues to the chest you can have it and the poem says that.'                                                                                                                          https://www.yoYouTube.com/watch?v=hbqC‐‐RV2Ww
                       Report from                               nuggets
                       Santa Fe
                       Lorene Mills

2/28/2013              The Daily                                                                                                                                                                                                                                                    https://www.thedailybeast.com/if‐youre‐hunting‐for‐forrest‐fenns‐buried‐
                       Beast                                                                                                                                                                                                                                                        treasure‐start‐here
                       Magazine                                  "But can you at least assure people they won’t get arrested? Or that they won’t get sued and lose the money?" “I’m not assuring people of anything,” Fenn admitted. “I went out there and hide a
                       Article                                   treasure chest, and they can go get it. That’s it.”
4/13/2013    YouTube   Radio New      14:10      3:45; 5:30;     3:45: 'part of my motive in writing my book, The Thrill of the Chase was to get kids off the couch and away from their texting machines, out of the game room and out into the mountain'                           https://www.yoYouTube.com/watch?v=XmRex5DRfCc
                       Zealand                   7:30
                       Jesse Mulligan                            5:30: 'my audience for this is for every redneck Texan with a pickup truck, has lost his child with 8 kids, has an adventurous spirt, that's the guy I want to fill up the pickup truck with gas and head out to
                       Audio Only                                look for the treasure'

                                                                 7:30: 'others have estimated the value to be $1‐3 mil who saw it prior to hiding it. The person who finds it and raises it's lid will take a big gulp'




4/24/2013    YouTube   Santa Fe.com 4:46         1:03                                                                                                                                                                                                                               https://www.yoYouTube.com/watch?v=GIDEMgBATCg
                       Todd Lovato
                                                                 1:03‐2:10: 'I decided get the kids off the couch out of the game room, out into the trees out in the mountains. We have a problem in this country with our youth we're obese and we use those little
                                                                 hand machines too much, I think. Kids are not going to agree with me. …... (when asked a question with reference to the poem) I didn't want to give it away. I didn't want to be a door prize or win a
                                                                 lotto. I wanted people to go out exploring get out and have some adventure, some imagaination, some common senses, to try to solve the clues in the poem and if you can do that and go to the
                                                                 treasure chest you can have it. '




4/27/2013    YouTube   PBS‐KNME,      28:52:00   3:35; 8:31;     3:35: 'gave 25,000 for treasure chest'                                                                                                                                                                             https://www.yoYouTube.com/watch?v=BsvkNbmcTMM
                       Report from               9:04;19:10
                       Santa Fe                                  8:31 ' I applaud these people on the chase, they get people their kids off the couch out of the game rooms and away from their little texting machines they're are out in the mountains smelling the
                       Lorene Mills                              sunshine, I think that's a wonderful by‐product of this book'

                                                                 9:04: 'you know, Mr. Fenn we know we are not going to find the treasure but I want to thank you for getting me and my family out in the woods and that he says, 'is very rewarding to me'

                                                                 19:10 'the audience is every redneck in Texas, just lost his job and has a pickup truck, a wife and 12 kids and has an adventurous spirit., that's who i wrote it for, put some gas in your pickup, grab your
                                                                 sleeping bag and strike the trail.'




10/23/2013   YouTube   Collected book 40:50:00   23:20           23:20: 'my audience for my book is every redneck with a pickup truck, whose lost his wife has 12 kids and nothing to do, through his bedroll in the back of the truck and go look for the treasure and take https://www.yoYouTube.com/watch?v=EsTdZRwnydw
                       Works,                                    your kids with you. I've had so many emails from people who tell me that is exactly what they are doing'
                       Douglas
                       Presion,
                       Michael
                       McGarrity

11/2/2013    YouTube   Moby Dickens 58:14:00     5:51; 6:29;     5:51: 'my audience is every redneck Texan with a pickup truck, a wife and 12 kids, who has lost his job, throw a bedroll in the back of the truck and take the kids, get the kids out of the game room, away https://www.yoYouTube.com/watch?v=8RzrIu3hMec
                       Book Shop                 8:28; 8:57;     from their little game machines and let them breathe the fresh air and let them experience the wonderful things the forest has to offer, a wonderful opportunity….and have probably receive 15,000
                       Taos                      9:22; 17:45;    emails rom people saying '
                                                 34:02; 8:59;    Mr. Fenn we know we are not going to find the chest, but I want to thank you for getting me and my kids away from the couch and out into the wilderness'
                                                 49:18
                                                                 8:28: 'going to have to figure out the clues in the poem AND go to it'

                                                                 8:57: 'everybody wins IF you go out look for it'

                                                                 9:22: 'I don't feel like I've given it away (the treasure), whoever finds it is going to earn it, once they find it and have it in their possession'

                                                                 17:45; 'if I get another disease,on my last dying gasp, I'm going to throw myself on that treasure chest and I'm going to dare you to come find me'

                                                                 34:02: a question was asked if the car he used was rented? He goes on to say, he had not been asked before, but had thought about it and the reason why he would not answer is someone could check
                                                                 the mileage records, the same reason he would not say if he was 79 or 80 yrs old as he was concerned someone could check the rental records and how many miles were put on the car ect'...'

                                                                 38:59: Question was asked: Is it possible to locate the chest without leaving your computer and Google Earth? "No" 'there is not a picture of the treasure chest on Google Earth...'

                                                                 49:18: Forrest makes a comment stating 'about 35 people have claimed to have found the chest and he would bring up the bracelet (which he would like to buy back)...'




2015         YouTube   Today Show     1:16       :20; 1:14       :20: 'my feeling is, if you can find the treasure chest you can have it'                                                                                                                                           https://www.yoYouTube.com/watch?v=SLqqxClGN‐
                                                                 1:14: 'my argument is the person that finds it owns it'                                                                                                                                                            g&list=PLq_WZAmAdm3hiOy_FLI7qPN5P_HSVi30A&index=16
2015                   NPR A         4:00        1:43            1:43: 'I think when they lift that lid their hand is going to go to their mouth…'                                                                                                                                  https://soundcloud.com/abeautifulworld/millionaire‐leaves‐clue‐to‐find‐
                       Beautiful                                                                                                                                                                                                                                                    treasure#t=0:00
                       World Podcast

5/17/2015    YouTube   Santa Fe New 2:00         :25; :49‐1:07   .25: 'sooner or later someone is going to find that treasure'                                                                                                                                                      https://www.yoYouTube.com/watch?v=huBtdJqdfU4
                       Mexican,
                       Bruce                                     :49: 'rewarding thing for me is people are going out and searching with their whole families and sent me pictures of where they have been and how much fun they have had and planning to go back in
                       Krasnow                                   about 3 months. That is really what it is all about.....the treasure is out there for somebody to find'

                                                                 1:07: Question asked: there are people who say they went to the treasure, but the treasure was not there? 'there have been 4 or 5 people that know exactly where the treasure is, but when they go
                                                                 there the treasure is not there and so one of two things has to have happened, first something has took it before I could get here or the whole story is just a hoax, of course, all of them are still out
                                                                 searching for the treasure. People run through different emotions and finances play a part in it and people should not spend more money than they havebut, the by‐product, particuliary kids, out in the
                                                                 sunshine and the fresh air and that's what we need more of in this country'




5/29/2015    YouTube   The Richard    45:46:00   23:00; 28:10;   23:00 'If you find it you'll either start laughing or faint'                                                                                                                                                       https://www.yoYouTube.com/watch?v=yHYC6LMWyTU
                       Eeds Show,                28:23; 28:46;
                       Santa Fe                  21:37; 32:08    28:10: 'Mr. Fenn, we know we are not going to find the treasure, but I just want to thank you for getting my kids out..'
                       Podcast
                                                                 28:23: ' An author from Austin wrote to him asking who is his audience ...every redeneck in Texas who has lost his job, has 12 kids and a pickup truck, I said that's my audience and that's who I hope
                                                                 finds my treasure, but, you know Mr. Eeds, we have a problem in this country with our youth today and none of us are doing enough to solve that problem. Our teenagers today are going to be our
                                                                 congressm and and senators 25 years from now President of the United States, I blame the churches and the schools, I blame you and I blame me because we are not doing enough to solve that
                                                                 problem. Our greatest asset we have in this country is our youth they are our future….I feel it is encumbant on all of us to try and solve and,in my small way I am doing my part in everyone in this
                                                                 country, all the grownups in this country would do a little bit it would make a big difference'

                                                                 Some cost and content answers:
                                                                 21:37: answers question as to what is in it, describes chest and what he paid $25,000.00

                                                                 32:08:46 little info on contents and their value, little Chinese jade figures I gave 12,000 each..




7/12/2015    YouTube   CBS Sunday     8:33       6:40                                                                                                                                                                                                                               https://www.yoYouTube.com/watch?v=Vu4lkAnRwl0&t=110s
                       Morning                                   6:40: question,"in your mind who would be the best to find the treasure?" 'a family that is joined together and has gone out looking……..that was my primary motive'
8/10/2015    YouTube   Outside        3:07                                                                                                                                                                                                                                          https://www.outsideonline.com/2006901/forrest‐fenn‐how‐find‐his‐million‐
                       Magazine                                  Warning people who come searching for the treasure who are not from areas with mountains and will find themselves searching in place they are not familiar and that precautions need to be taken                   dollar‐treasure
                                                                 both in the winter and summer.'
7/16/2016    YouTube   Allen K favs   8:28       1:38; 2:58;     1:38: 'I invite everyone to read his poem and go out and find the treasure chest'                                                                                                                                  https://www.yoYouTube.com/watch?v=jo4snf8KUQ4&list=PLq_WZAmAdm3hiOy
                                                 5:46; 7:37                                                                                                                                                                                                                         _FLI7qPN5P_HSVi30A&index=9
                                                                 2:58: 'people say they know where it is and I tell them if you know where it is then why don't you go get it, take a picture and send it to me and we will discuss it'

                                                                 5:46: 'one of my motives was to get the kids off the couch, put of the game room and out in the mountains, that was one of my deciding factors to hide this treasure chest'

                                                                 7:37: ' many have said, Mr. Fenn we know we are not going to find the treasure , but I want to thank you for getting me and my kids off the couch and out into the sunshine. That is very rewarding to
                                                                 me'.



11/2/2017    YouTube   Doug Prestion, 1:04:00    36:47:00                                                                                                                                                                                                                           https://www.yoYouTube.com/watch?v=DR1LZIFKYUg
                       Shiloh Old,
                       Collected
                       Works
                                                                 36:47 'if you read my book and read my poem and follow the clues they will take you to the treasure chest.'
1/11/2018              Esquire                                   "His main motive, he has said many times since, was to address today’s “sedentary society” and “get kids out of the game room”. It was also, he has pointed out, during the aftermath of the 2008 financial https://www.esquire.com/uk/culture/a24516117/treasure‐hunt‐forrest‐fenn‐
                       Magazine                                  crash. “We were going into a depression, lots of people were losing their jobs. I wanted to give some people hope.” As for whom he wanted to inspire, he says: “Every redneck in Texas that lost his job,   gold‐rocky‐mountains/
                       Article                                   has 12 kids and a pick-up truck and a sleeping bag. Throw all those things in the back of your pick-up truck. That’s who I hope finds the treasure chest. Somebody that can use it.”




1/12/2018    YouTube   ABC Nightline 8:39        7:35            7:35: Stated by the treasure hunter giving the interview, 'Just as Fenn had intended, it's an adventure to go out looking for…'                                                                                    https://www.yoYouTube.com/watch?v=_MV7CQPC53M

5/4/2019     YouTube   Aussie TV      7:02       2:09; 5:01;     2:40: I am very pleased with the number of people who have gone into the Rocky Mountains looking for the treasure, that was one of my goals and I am very pleased that has happened.''                             https://www.yoYouTube.com/watch?v=IP6fcZ‐yn9M
                       Show                      6:54
                                                                 5:01: 'the treasure is where I left it and it is going to be there for a long time until somebody finds it and I hope somebody finds it

                                                                 6:54: 'I invite everybody in Australia to come to the United States and go to the Rocky Mountains and look for the treasure....'




11/4/2019    YouTube   Author,        6:16       :17; 2:57                                                                                                                                                                                                                          https://www.yoYouTube.com/watch?v=V6E8Fu9wX2g
                       Douglas
                       Preston
                       (this is an
                       excerpt from
                       the 24:12
                       interview
                       below)                                    :17: 'you start the chase by getting in your car…'
                                                                 2:57 'it's so obvious, the most important clue is the last one because you are holding the treasure…'
11/4/2019    YouTube   Douglas        24:12:00
                       Preston
